        Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION
 JENTEL JOHNSON                      §
      Plaintiff,                     §
                                     §
 V.                                  §     Civil Action No. 4:21-cv-00879
                                     §
 CONTRACT FREIGHTERS, INC.           §
      Defendant.                     §

         DEFENDANT’S PARTIAL MOTION TO DISMISS PLAINTIFF’S CLAIMS
                        PURSUANT TO RULE 12 (b) (6)

                   Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant CFI

          FREIGHTERS, INC. (“CFI”). moves this Court to dismiss with prejudice the claims of

          negligence per se, negligent hiring, supervision, training and retention, negligent exercise

          of control, and gross negligence asserted against CFI in Plaintiff, Jentel Johnson’s,

          (“Johnson”) Original Petition [Docket #1].

                                       I. BACKGROUND SECTION

1.        CFI is an interstate carrier of cargo. Camille Conner (“Driver”) at all times involved in this

          litigation was an employee of CFI as a truck driver. Plaintiff alleges in Section I of the

          Plaintiff’s Original Petition that on January 26, 2021, Conner, while in the course and scope

          of her employment, had a vehicle accident with the Plaintiff while making a left-hand turn.

          [Docket #1].

2.        Plaintiff brought suit in District Court of Harris County, Texas, against CFI which the

          Defendant removed to this honorable court. In Plaintiff’s Original Petition [Docket #1], In

          Section V, Causes of Action, Plaintiff asserted claims against CFI of negligence per se

          [Section V (C)]; negligent entrustment [Section V (D)]; negligent hiring, supervision,

          training and retention [Section V, (E)]; Negligent Exercise of Control (Section V, (F)] and

          Gross Negligence [Section V (G)]. See Docket #1.


 634585.1 PLD 0001426 21577 ERB
        Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 2 of 10




                                  II. THE LEGAL STANDARD UNDER RULE 12(b)(6)

3.        Rule 12(b)(6) permits dismissal if a plaintiff fails “to state a claim upon which relief can

          be granted.” 1

4.        In the United States Supreme Court case, Bell Atlantic Corp. v. Twombly, the Supreme

          Court confirmed that Rule 12(b)(6) must be read in conjunction with Fed. R. Civ. P. 8(a),

          which requires “a short and plain statement of the claim showing that the pleader is entitled

          to relief.” 2. Twombly provides a two-step analysis for whether a petitioner has met the

          pleading sufficiency standard, which was affirmed in Ashcroft v. Iqbal. 3

5.        First, a trial court must eliminate any conclusory statements contained in the complaint. 4

          “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

          statements, do not suffice.” 5 Rule 8 does not “unlock the doors of discovery for a plaintiff

          armed with nothing more than conclusions.” 6

6.        Second, to withstand a Rule 12(b)(6) motion, a complaint must contain “enough facts to

          state a claim to relief that is plausible on its face.” 7 “The plausibility standard is not akin

          to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

          has acted unlawfully.” 8

7.        The requirements are not satisfied by “an unadorned the-defendant-unlawfully-harmed-me

          accusation.” 9 Neither a “formulaic recitation of the elements of a cause of action” nor


 1
   Fed. R. Civ. P. 12(b)(6).
 2
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007); Fed. R. Civ. P.
 8(a)(2).
 3
   Ashcroft v. Iqbal, 556 U.S. 662 (2009).
 4
   Id. at 678.
 5
   Id; Twombly at 570.
 6
   Iqbal at 678-79.
 7
   Twombly, 550 U.S. at 570; see also Elsensohn v. St. Tammany Parish Sheriff’s Office, 530 F.3d 368, 372 (5th Cir.
 2008) (quoting Twombly, 550 U.S. at 570)).
 8
   Iqbal at 678.
 9
   Id.


 634585.1 PLD 0001426 21577 ERB
          Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 3 of 10




             “naked assertions devoid of further factual enhancement” is sufficient to withstand a

             motion to dismiss under Rule 12(b)(6). 10 A plaintiff’s complaint survives a defendant’s

             Rule 12(b)(6) motion to dismiss if it includes facts sufficient to “raise a right to relief above

             the speculative level.” 11

8.           To defeat a motion to dismiss pursuant to Rule 12(b)(6), a plaintiff must plead "enough

             facts to state a claim to relief that is plausible on its face." 12

9.           "A claim has facial plausibility when the plaintiff pleads factual content that allows the

             court to draw the reasonable inference that the defendant is liable for the misconduct

             alleged." 13 But, "[w]here a complaint pleads facts that are 'merely consistent with' a

             defendant's liability, it 'stops short of the line between possibility and plausibility of

             entitlement to relief.'" 14

10.          In reviewing a Rule 12(b)(6) motion, the Court is not bound to accept legal conclusions as

             true, and only a complaint that states a plausible claim for relief survives a motion to

             dismiss.15 When there are well-pleaded factual allegations, the Court assumes their

             veracity and then determines whether they plausibly give rise to an entitlement to relief. 16


11.          The court may consider "the complaint, any documents attached to the complaint, and any

             documents attached to the motion to dismiss that are central to the claim and referenced by

             the complaint." 17




 10
      Id.
 11
      In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).
 12
    Twombly, 550 U.S. at 570.
 13
    Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at 556).
 14
    Id. (quoting Twombly, 550 U.S. at 557) (internal quotation marks omitted).
 15
    Iqbal, 129 S. Ct. at 1949-50.
 16
    Id.
 17
      Lone Star Fund V (U.S.) L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).


 634585.1 PLD 0001426 21577 ERB
       Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 4 of 10




12.      The task of determining whether a petitioner has met the pleading sufficiency standard is

         a “context-specific task that requires the reviewing court to draw on its judicial experience

         and common sense.” 18 "[W]hen the allegations in a complaint, however true, could not

         raise a claim of entitlement to relief, 'this basic deficiency should . . . be exposed at the

         point of minimum expenditure of time and money by the parties and the court.'" 19

13.      Finally, Rule 12(b)(6) authorizes courts to dismiss claims for failure to state a legally

         cognizable claim that is plausible. 20 The court's task is to determine whether the plaintiff

         has stated a legally cognizable claim that is plausible, not to evaluate the plaintiff's

         likelihood of success. 21

         III. PLAINTIFF FAILS TO STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED

         A.       NEGLIGENCE PER SE

14.      Plaintiff alleges that Defendant’s conduct was negligence per se because of a breach of

         duty imposed by statute. Plaintiff cites two statutes: Tex. Transp. Code Ann. §545.103

         and Tex. Transp. Code Ann. §545.060. Plaintiff further alleges that Plaintiff is within the

         class of individuals to be protected by these statutes, that the statutes are ones for which

         tort liability may be imposed, and the breach of the statutory duties proximately caused the

         Plaintiff’s injuries. [Docket #1, Section V (E)].




18
   Iqbal. at 679.
19
   Twombly, 550 U.S. at 558 (quoting 5 Charles Alan Wright & Arthur R.Miller, Federal Practice and
Procedure § 1216, at 233-34 (3d ed. 2004)) (alteration in original).
2020
     Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009)).
21
   Id. (citation omitted).


634585.1 PLD 0001426 21577 ERB
         Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 5 of 10




15.        Plaintiff must show more than a violation of a regulation to survive summary judgment.

           They bear the burden of proof when it comes to the causation element. 22 Cause-in-fact

           must be proven by evidence, not conjecture, argument, or speculation. 23

16.        Plaintiff has failed to specify or provide sufficient factual allegations to establish that they

           are entitled to the relief alleged. More specifically, Tex. Transp. Code Ann. §545.103

           requires the Plaintiff to prove that the operator turning the vehicle to enter a private road

           or driveway unless it can be made safely. Yet there are no allegations in Plaintiff’s Original

           Petition regarding the road involved and the details surrounding whether the move can be

           made safely or whether this statute imposes a duty beyond that which is found at common-

           law. Although Plaintiff has listed several statutes, Plaintiff has not brought forth any factual

           instances of how Defendants violated those statutes. Because Plaintiff has failed to plead

           any facts to support a negligence per se claim, this claim must be dismissed as a matter of

           law.

           B.       NEGLIGENT ENTRUSTMENT CLAIM

17.        Proving negligent entrustment under Texas law requires 1) entrustment of a vehicle by the

           owner; 2) to an unlicensed, incompetent, or reckless driver; 3) the owner knew or should

           have known, the driver was unlicensed, incompetent, or reckless; 4) the driver was

           negligent on the occasion in question; and 5) such negligence caused the injury. Knowledge

           of the driver’s incompetency at the time of entrustment is an essential element to establish

           negligence. This generally involves “evidence of previous traffic violations, previous

           habits or intemperance in efforts to establish incompetence or recklessness in negligent




22
     Mo. P. R. Co. v. Am. Statesman, 552 S.W.2d 99, 102 (Tex. 1977); Moughon v. Wolf, 576 S.W.2d 603 (Tex. 1978).
23
     Ambrosio v. Carter’s Shooting Ctr., Inc., 20 S.W.3d 262, 265 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).


634585.1 PLD 0001426 21577 ERB
       Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 6 of 10




         entrustment cases.” Moreover, there must be proof that “the risk that caused the

         entrustment or hiring to be negligent caused the accident at issue.” 24

18.      Plaintiff has pled that CFI consented and permitted Driver, Conner, to operate the motor

         vehicle at the time of the collision, and that Defendant should have known that “Conner

         should not have been operating the vehicle.” [Docket #1, Section V (D)]. Plaintiff has

         failed to plead any surrounding facts to support such allegations, which includes a failure

         to bring forth any factual instances of previous traffic violations, bad driving habits, or

         intemperance. Because Plaintiff has failed to plead any facts to support a negligent

         entrustment claim, this claim must be dismissed as a matter of law.

         C.       NEGLIGENT HIRING, SUPERVISION, TRAINING, AND RETENTION CLAIM.

19.      Negligent hiring, supervision, training or retention requires that the employer's failure to

         investigate, screen, or supervise its employees proximately caused the injuries the plaintiff

         alleges. 25 To establish a claim for negligent hiring, a plaintiff must demonstrate that there

         is "[some]thing in the employee's background that would cause a reasonable employer not

         to hire or retain the employee." 26 "To establish a claim for negligent supervision, a plaintiff

         must show that an employer's failure to supervise its employees caused his injuries." 27 "To

         establish a claim for negligent training, a plaintiff must prove that a reasonably prudent

         employer would have provided training beyond that which was given and that failure to do

         so caused his injuries." 28

20.      In his Original Petition, Plaintiff does not provide any factual basis for their assertion that

         Defendant Company was negligent its hiring, retention, supervision, qualification, or


24
   Magee v. G&H towing Co., 388 S.W.3d 711, 717 (Tex. App.—Houston [1st Dist.] 2012, no pet.).
25
   Fifth Club, Inc. v. Ramirez, 196 S.W.3d 788, 796 (Tex. 2006).
26
   Dangerfield v. Ormsby, 264 S.W.3d 904, 912 (Tex. App.—Fort Worth 2008, no pet.).
27
   Id.
28
   Id.


634585.1 PLD 0001426 21577 ERB
           Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 7 of 10




             training of the driver. Plaintiff merely asserts the legal conclusion that because the driver

             was in a collision in which she allegedly failed to yield the right of way while making a

             turn at an intersection, the driver was not a safe employee, and therefore, CFI was negligent

             in hiring, retaining, training, qualifying, and supervising her. Iqbal requires “more than a

             sheer possibility” that the defendant is liable for the misconduct alleged. 29 Even if

             assuming that Driver was incompetent and unfit for his position, Plaintiff fails to allege

             that CFI knew, or had reason to know, that Driver was unfit, that she presented an undue

             risk of harm to others, or that additional training could have prevented the collision.

             Without factual support, Plaintiff’s claims of negligence in hiring, retention, qualification,

             supervision, and training must be dismissed.

            D.        NEGLIGENT EXERCISE OF CONTROL CLAIM

21.          “Under Texas law, in the absence of a relationship between the parties giving rise to the

             right of control, one person is under no legal duty to control the conduct of another, even

             if there exists the practical ability to do so.” Graff v. Beard, 858 S.W. 2d 918, 920

             (Tex.1993). The employer-employee relationship can give rise to this kind of duty.

             Greater Houston Transp. Co. v. Phillips, 801 S.W. 2d 525 (Tex 1990). But it is a narrow

             duty; typically, an ‘employer is liable only for the off-duty tors of his employees which are

             committed on the employer’s premises or with the employer’s chattels.’ Otis Eng’g, 668

             S.W. 2d at 309 [citations omitted]. “ 30

22.          In his Original Petition, Plaintiff does not provide any factual basis for their assertion that

             Defendant was negligent in its controlling the employee with employer’s chattels and


 29
      Iqbal at 678.
30
     Loram Maintenance of Way v. Ianni, 210 S.W. 3d 593, 596 (Tex. 2006).




 634585.1 PLD 0001426 21577 ERB
       Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 8 of 10




         certainly nothing about any incidents on its premises.            Plaintiff merely asserts the

         conclusion that because the driver was in a collision in which she allegedly failed to yield

         the right of way while making a turn at an intersection. Without factual support, Plaintiff’s

         claims of negligent exercise of control must be dismissed.

         E.       GROSS NEGLIGENCE CLAIM

23.      Under Texas statutory law, “gross negligence” means an act or omission: (a) which when

         viewed objectively from the standpoint of the actor at the time of the occurrence involves

         an extreme degree of risk, considering the probability and magnitude of the potential harm

         to others; and (b) of which the actor has actual, subjective awareness of the risk involved,

         but nevertheless proceeds with conscious indifference to the rights, safety, or welfare of

         others. 31

24.      An act or omission involves an extreme degree of risk when there is a likelihood of serious

         injury to the plaintiff. 32 An extreme degree of risk is more than a remote possibility of

         injury or even a high probability of minor harm, but rather the likelihood of serious injury

         to plaintiff. 33 Under the subjective element, “actual awareness means the defendant knew

         about the peril but its acts or omissions demonstrated that it did not care.” 34 The subjective

         "awareness of risk" element requires that the defendant have "actual, subjective awareness

         of the risk involved," with the defendant choosing "to proceed in conscious indifference to

         the rights, safety, or welfare of others." 35 Both elements must be proven by clear and

         convincing evidence. 36


31
   TEX. CIV. PRAC. & REM. CODE § 41.001(11).
32
   U-Haul Int'l, Inc. v. Waldrip, 380 S.W.3d 118, 137 (Tex. 2012).
33
   Rayner v. Dillon, 501 S.W.3d 143, 147 (Tex. App.—Texarkana 2016, pet. argued 2-7-18); Mobil Oil Corp. v.
Ellender, 968 S.W.2d 917, 921 (Tex. 1998).
34
   Boerjan v. Rodriguez, 436 S.W.3d 307, 311 (Tex. 2014).
35
   Columbia Med. Ctr. of Las Colinas, Inc. v. Hogue, 271 S.W.3d 238, 248 (Tex. 2008).
36
   Waldrip, 380 S.W.3d at 118.


634585.1 PLD 0001426 21577 ERB
         Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 9 of 10




25.        Plaintiff has plead in his/her complaint that Defendant’s acts and/or omissions, when

           viewed objectively from the Defendant’s standpoint at the time such acts/or omissions

           occurred, involved an extreme degree of risk, and that Defendants had actual, subjective

           awareness of the risk but proceeded with a conscious indifference to the rights, safety, and

           welfare of others, including plaintiff. 37 This portion of the complaint is merely a recitation

           of the elements with no factual support to indicate how the Defendant had subjective

           awareness, or how Defendant proceeded in her actions with a conscious indifference.

           Without such factual support, Plaintiff’s gross negligence claim does not meet the pleading

           standard set forth in Twombly and must therefore be dismissed as a matter of law.

                                                     IV. PRAYER
                    For these reasons, Defendant, Contract Freighters, Inc. respectfully requests this

           Court to dismiss the foregoing claims that fail to state a claim upon which relief can be

           granted.

                                                          Respectfully submitted,
                                                          LORANCE THOMPSON

                                                          _________________________________
                                                          Eric R. Benton
                                                          Attorney-in-Charge
                                                          SBN: 00797890
                                                          Federal ID: 20751
                                                          2900 North Loop West, Suite 500
                                                          Houston, Texas 77092
                                                          Telephone: (713) 868-5560
                                                          Facsimile: (713) 864-46713
                                                          E-Mail: erb@lorancethompson.com
                                                          Attorney for Defendant




37
     See Plaintiff’s Original Complaint, Paragraph ___.


634585.1 PLD 0001426 21577 ERB
      Case 4:21-cv-00879 Document 3 Filed on 03/29/21 in TXSD Page 10 of 10




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 29th day of March, 2021, a true and correct copy of the foregoing
instrument was served by facsimile, e-file, U.S. Mail and/or certified mail, return receipt requested,
to the following counsel of record:

Anthony G. Buzbee
Ryan S. Pigg
Cornelia Brandfield-Harvey
THE BUZBEE LAW FIRM
JPMorgan Chase Tower
600 Travis Street, Suite 7300
Houston, Texas 77002
Email: tbuzbee@txattorneys.com
Email: rpigg@txattorneys.com
Email: cbrandfieldharvey@txattorneys.com


                                               _________________________________
                                               Eric R. Benton




634585.1 PLD 0001426 21577 ERB
